Exhibit 99.2 an Exploration Stage CompanyInterim Consolidated Financial StatementsJanuary 31, 2010 MegaWest Energy Corp (an exploration stage company) Interim Consolidated Balance Sheets(Unaudited) January 31, April 30, (in Canadian dollars) Assets Current assets Cash $ $ Accounts receivable Restricted cash (note 8) Prepaid expenses Oil and gas assets (note 2) Administrative assets (note 3) Restricted cash (note 8) $ $ Liabilities and Shareholders' Equity Current liabilities Accounts payable and accrued liabilities $ $ Asset retirement obligations (note 4) Shareholders' Equity Share capital (note 6) Preferred shares (note 6) - Warrants and options on preferred shares (note 6) - Contributed surplus (note 5) Accumulated deficit from prior operations ) ) Accumulated deficit from exploration stage ) ) Going concern (note 1) Commitments and contractual obligations (note 11) Subsequent events (note 13) $ $ See accompanying notes to interim consolidated financial statements. MegaWest Energy Corp (an exploration stage company) Interim Consolidated Statements of Operations, Comprehensive Loss and Deficit (Unaudited) Three months ended January 31 Nine months ended January 31 From ExplorationStage Inception onNovember 1, 2006through January 31, (in Canadian dollars) Interest income $ Expenses General and administrative (note 7) Impairment of oil and gas assets - - Foreign exchange loss (gain) ) Financing costs - Loss on marketable securities - Interest and accretion on promissory notes - - - Depreciation and accretion Net loss for the period ) Accumulated deficit, beginning of period ) - Dividends declared (note 6) ) - ) - ) Deficit adjustment on related party acquisitions - ) Adoption of new accounting standard - Accumulated deficit, end of period $ ) $ ) $ ) $ ) $ ) Net loss per share Basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding Basic and diluted See accompanying notes to interim consolidated financial statements. MegaWest Energy Corp (an exploration stage company) Interim Consolidated Statements of Cash Flows(Unaudited) Three months ended January 31 Nine months ended January 31 From ExplorationStage Inception onNovember 1, 2006through January 31, (in Canadian dollars) Operating activities Net loss $ ) $ ) $ ) $ ) $ ) Items not involving cash Impairment of oil and gas assets - - Stock-based compensation Unrealized foreign exchange (loss) gain ) Interest and accretion on promissory notes - - - Depreciation and accretion Loss on marketable securities - Financing costs - Change in non-cash working capital ) Financing activities Proceeds from issuance of preferred shares, warrants and options - - Proceeds from issuance of common shares - Proceeds from stock option and warrant exercises - - - Notes payable - ) - - Investing activities Expenditures on oil and gas assets ) Expenditures on administrative assets ) Disposition of oil and gas assets - - - ) Marketable securities - ) Change in restricted cash ) Change in non-cash working capital related to oil and gas assets ) Change in cash ) Exchange rate fluctuations on cash ) Cash, beginning of period Cash, end of period $ See accompanying notes to interim consolidated financial statements. MegaWest Energy Corp. (an exploration stage company) Notes to the Interim Consolidated Financial Statements For the period ended January 31, 2010 (in Canadian dollars unless otherwise indicated) These interim consolidated financial statements of MegaWest Energy Corp ("MegaWest" or the "Company") have been prepared by management in accordance with accounting principles generally accepted in Canada following the same accounting policies as the consolidated financial statements for the year ended April 30, 2009, except as described in note 1(b).These interim consolidated financial statements should be read in conjunction the consolidated financial statements and the notes thereto for the year ended April 30, 2009 since these interim financial statements do not contain all disclosures required by GAAP. 1.Basis of Presentation: (a) Exploration Stage and Going Concern: MegaWest is an exploration stage company that operates unproven heavy oil properties in the United States.MegaWest has been in the exploration stage since November 2006 and activities have included analysis and evaluation of technical data, preparation of geological models, exploration drilling, conceptual engineering, construction of thermal projects, and securing capital to fund operations and capital expenditures. At January 31, 2010 MegaWest had working capital of $1,570,734, including restricted cash of $67,942. In December 2008, due to low oil prices, the Company suspended all its capital projects, including operations at two Missouri heavy oil projects, pending a recovery in oil prices and financing.With funds generated from the US $2.0 million property disposition and the US$2.2 million preferred share financing (see note 6), MegaWest re-started its Missouri projects in September 2009.The Company is using its available cash to achieve the required production levels and is currently in a position where it must raise additional cash in order to continue its development activities.While management is currently attempting to raise additional cash through a private placement of common shares and/or through a possible disposition of mineral property interests, no definitive arrangements have been made to date. While the outcome of these matters cannot be predicted with certainty at this time, these financial statements are prepared on a going concern basis.The going concern basis of presentation assumes the Company will continue in operation for the foreseeable future and will be able to realize its assets and discharge its liabilities and commitments in the normal course of business.While there is uncertainty about the use of the going concern assumption, these financial statements do not include any adjustments to the amounts and classification of assets and liabilities that may be necessary should the Company be unable to secure additional funding and attain profitable operations. (b) New Canadian GAAP Accounting Standards: On May 1, 2009 the Company has adopted a new accounting standard for Goodwill and Intangible Assets, which defines the criteria for the recognition of intangible assets.The implementation of this standard did not have an impact on the Company’s financial statements. Page 5 MegaWest Energy Corp. (an exploration stage company) Notes to the Interim Consolidated Financial Statements For the period ended January 31, 2010 (in Canadian dollars unless otherwise indicated) 2.Oil and Gas Assets: All of the Company’s properties are unproven.Accordingly, no provision for depletion expense has been made and all oil sales to date have been netted against project costs.The following table summarizes the oil and gas assets by project. Cost Missouri (a) Kentucky (b) Montana (c) Texas (d) Kansas (e) Other (f) Total Balance, April 30, 2009 $ Sale of 10% interest in Missouri projects ) - ) Expenditures ) ) Oil sales, net ) - ) Balance, January 31, 2010 $ (a) Missouri The Company has an average 96 percent working interest in approximately 38,259 net acres of oil and gas leases.Costs incurred relate to lease acquisition, geological and geophysical activities, exploration and delineation drilling and facilities for the Marmaton River and Grassy Creek projects. To date, the projects have operated in a pre-commercial stage, and for the nine months ended January 31, 2010, $615,405 of oil sales, net of royalties, have been recorded as a reduction of the costs. In December 2008 the Company suspended its operations in Missouri; however, in September 2009 with the property disposition and the preferred share financing (see note 6), the Company re-started its Marmaton River and Grassy Creek projects. On August 28, 2009 the Company sold a 10% working interest in its Deerfield Missouri projects for $2,163,400 (US$2,000,000) to Mega Partners 1, LLC (“MP1”).MP1 has the option to acquire up to an additional 10% interest in future projects within the Deerfield Area, on a project by project basis, by paying up to a US$300,000 equalization payment per project and thereafter its proportionate share of all future development and operating costs in respect of such project, including a proportionate share of facility adjustment costs. (b) Kentucky The Company has a 37.5 percent working interest in the shallow rights and an additional 37.5 percent working interest in the deep rights in certain oil and gas leases totaling approximately 29,000 unproved net acres. (c) Montana The Montana leases include an average 48.5 percent working interest in 23,263 unproved net mineral acres in Montana covering three prospects, Teton, Loma and Devils Basin.At Teton and Loma (20,965 acres), the Company has a 40 percent working interest. (d)Texas The Company has a 39.8 percent working interest in 29,516 unproved net acres in Texas.Currently, MegaWest owns a 50 percent working interest in 16,116 net acres and 25 percent working interest in the remaining 13,400 acres. Page 6 MegaWest Energy Corp. (an exploration stage company) Notes to the Interim Consolidated Financial Statements For the period ended January 31, 2010 (in Canadian dollars unless otherwise indicated) (e) Kansas Costs relate to the Chetopa project, a heavy oil demonstration project located near Chetopa, Kansas.The costs accumulated in the project include certain facilities, equipment, steam injection and oil production wells, on a 100 percent interest in two leases covering 385 net acres. (f) Other Other costs consist primarily of seven used steam generators and related equipment that will be assigned to future projects (see note 13). In conjunction with the preferred share financing (see note 6), MP1 obtained certain rights to acquire additional property interests as follows: ▪For a period which is the latter of either the Series A or B Preferred Shares (or the underlying investment rights to buy Series B Preferred Shares) being outstanding or August 28, 2011, MP1 will have the option to acquire up to a 20% proportionate interest in any of the Company’s properties outside of the Deerfield Area by paying a proportionate 133% of the Company’s costs-to-date in respect of such property. ▪For a period which is the latter of either the Series A or B Preferred Shares (or the underlying investment rights to buy Series B Preferred Shares) being outstanding or August 28, 2011, MP1 will have the option to participate with the Company in any future oil and gas property acquisitions for a proportionate 20% share of any such acquisition. 3.Administrative Assets: Administrative assets consist of office equipment, furniture and leasehold improvements. Accumulated Net book Cost Depreciation Value Balance, April 30, 2009 $ $ $ Additions ) Balance, January 31, 2010 $ $ $ 4.Asset Retirement Obligations: The future asset retirement obligations are based on the Company’s ownership interest in all wells and facilities, the estimated costs to abandon and reclaim the wells and facilities and estimated timing of costs to be incurred.At January 31, 2010 the Company estimated the present value of its asset retirement obligations to be $887,535, based on a future undiscounted liability of $1,116,000.These costs are expected to be incurred within two to fifteen years.A credit-adjusted risk-free discount rate of ten per cent and an inflation rate of two per cent were used to calculate the present value. Page 7 MegaWest Energy Corp. (an exploration stage company) Notes to the Interim Consolidated Financial Statements For the period ended January 31, 2010 (in Canadian dollars unless otherwise indicated) Amount Balance, April 30, 2009 $ Liabilities incurred during the period ) Accretion Change in foreign exchange rates ) Balance, January 31, 2010 $ 5.Contributed Surplus: The following table summarizes the changes in contributed surplus during the nine months ended January, 2010: Amount Balance, April 30, 2009 $ Stock-based compensation expense Balance, January 31, 2010 $ 6.Share capital: The authorized capital of the Company consists of unlimited common shares without par value and 100,000,000 preferred shares without par value. (a) Common Shares Number of Common Shares Amount Outstanding, April 30, 2009 $ Shares issued for services Outstanding, January 31, 2010 $ (b) Preferred Shares, Warrants and Options Preferred A Shares Preferred A Warrants Preferred B Option Total Number Amount Number Amount Number Amount Amount Outstanding, April 30, 2009 - $
